Title: Elbridge Gerry to Abigail Adams, 18 May 1784
From: Gerry, Elbridge
To: Adams, Abigail



Madam
Annapolis 18th. May 1784

By Mr. Bourne, who was here last Week, I informed You that our commercial Affairs were arranged, that Mr. Adams Mr. Franklin and Mr. Jefferson were to carry on the Negotiations, that three Years would probably be requisite to compleat the Business, and that you may embark for Europe, without Delay, as there is not a possibility of any Departure from the Measures adopted by Congress. Mr. Jefferson proposed when he left Annapolis, to spend about a fortnight at Philadelphia, and afterwards to proceed to Boston: and it is probable, that Colo. Humphreys, formerly an Aid to General Washington will go with him, and that both will take passage from Boston, in which Case You will have very agreable Companions.
I have only Time Madam to bid You adeiu, sincerely wishing You and such of your Family as may accompany You, a pleasant Passage, and happy Interveiw with our mutual Friend, and assuring You that I am on every Occasion your Friend and most obt servt

E Gerry

